Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tip capable of moving between a retracted position and a protracted position from said first opening and said second opening must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is noted that the drawings show a tip that can be projected or retracted from an opening, but not a tip that can be projected and retracted from both the first opening and the second opening.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 has two periods: one after “especially palmar grasp”, and another after “representing color orange”.  
Claims 6-12 are objected to because of the following informalities:  each of these claims recites “HZ”. The proper symbol for Hertz is Hz.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a tip capable of moving between a retracted position and a protracted position from said first opening and said second opening” in lines 4-5.
The specification and drawings do not describe or show a tip capable of moving between a retracted position and a protracted position from two separate openings. Instead, the specification says in paragraph 21 “Tip 105 extends between retracted position 200 and protracted position 201 from the front end of the housing 101.” There is only one aperture or opening through which the tip can move.
Claims 2-12 are rejected as inheriting the defect of claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "said bottom end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "said bottom end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 and 8-12 are rejected as inheriting the defect of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 6261018).

Regarding claim 4, Chen discloses the writing instrument of claim 1, wherein said housing of said writing instrument has different shapes and grips (compare the shape of the barrel and the shell 110) for developing a specific skill.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above and further in view of Tsang (US 7204655).
Regarding claim 2, Chen teaches the writing instrument of claim 1, but does not teach that said ink cartridge comes in different colors.

Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the device of Chen such that the ink cartridge comes in different colors as taught by Tsang for the purpose of providing a user with different colors of ink.
Regarding claim 3, Chen teaches the writing instrument of claim 1, but does not teach that the sound produced from said speaker member is unique to a color of said cartridge.
Tsang teaches a sound produced from a speaker member (100) is unique to a color of a cartridge (col. 4, ll. 53-64).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Chen such that the sound produced from said speaker member is unique to a color of said cartridge as taught by Tsang for the purpose of providing an audible means of discriminating between colors (Tsang, col. 1, ll. 27-28).
Regarding claim 5, Chen teaches the writing instrument of claim 1, but does not teach that said instrument has different colors representing a certain characteristic information.
Tsang teaches a writing instrument that has different colors representing a certain characteristic information (col. 1, ll. 32-40).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the device of Chen such that said instrument has different colors representing a certain characteristic information as taught by Tsang for the purpose of aiding a user in discriminating between writing instruments having different colors (Tsang, col. 1, ll. 27-28).
Regarding claim 6, Chen teaches the writing instrument of claim 1, wherein said instrument is wide at said body and narrows at said tip part and said bottom end (Fig. 1) and is capable of developing fine motor skills especially palmar grasp. 

Tsang teaches releasing a sound that represents a particular color (col. 4, 53-61).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modified the speaker of Chen to release a sound with a frequency of 440 Hz to represent orange because Applicant has not disclosed that the particular sound released to represent a particular color provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Chen’s pen and the applicant’s invention to perform equally well with either the music taught by Chen or the claimed frequency of 440 Hz to represent orange because both sounds are equally capable of audibly associating with a color.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Chen such that a particular sound is associated with a particular color as taught by Tsang for the purpose of aiding a user in discriminating between colors (Tsang, col. 1, ll. 27-28)
Furthermore, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combination of Chen and Tsang such that the speaker makes a sound with a frequency of 440Hz representing orange because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Chen and Tsang.
Regarding claim 12, Chen teaches the writing instrument of claim 1, wherein said outer surface of said instrument is smooth (Fig. 1).

Tsang teaches releasing a sound that represents a particular color (col. 4, 53-61).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modified the speaker of Chen to release a sound with a frequency of 392 Hz to represent red because Applicant has not disclosed that the particular sound released to represent a particular color provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Chen’s pen and the applicant’s invention to perform equally well with either the music taught by Chen or the claimed frequency of 392 Hz to represent red because both sounds are equally capable of audibly associating with a color.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Chen such that a particular sound is associated with a particular color as taught by Tsang for the purpose of aiding a user in discriminating between colors (Tsang, col. 1, ll. 27-28)
Furthermore, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combination of Chen and Tsang such that the speaker makes a sound with a frequency of 392 Hz representing red because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Chen and Tsang.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Tsang and Bergstrom (US 5454654).

Bergstrom teaches a writing instrument that is wide at a tip part (13) and a bottom end and narrow at a body (10) and is capable of helping develop the fine motor skills in the hand called finger grasp.
Tsang teaches releasing a sound that represents a particular color (col. 4, 53-61).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modified the speaker of Chen to release a sound with a frequency of 494 Hz to represent yellow because Applicant has not disclosed that the particular sound released to represent a particular color provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Chen’s pen and the applicant’s invention to perform equally well with either the music taught by Chen or the claimed frequency of 494 Hz to represent yellow because both sounds are equally capable of audibly associating with a color.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Chen such that said instrument is wide at said tip part and said bottom end and narrow at said body to help develop the fine motor skills in the hand called finger grasp as taught by Bergstrom for the purpose of enabling the writing instrument to stand up on its own (Bergstrom, col. 1, ll. 20-24).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Chen such that a particular sound is 
Furthermore, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combination of Chen and Tsang such that the speaker makes a sound with a frequency of 440Hz representing orange because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Chen and Tsang.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Tsang and Cohen (US 6056464).
Regarding claim 8, Chen teaches the writing instrument of claim 1, but does not teach that said instrument has a shaker sensory; whereby to release a sound with a frequency of 523 Hz by pressing said tip on a paper by the user representing color green. Chen does teach making music by pressing the tip on the paper (col. 2, ll. 30-38), which may or may not include a frequency of 523 Hz.
Cohen teaches a writing instrument with a shaker sensory (10).
Tsang teaches releasing a sound that represents a particular color (col. 4, 53-61).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modified the speaker of Chen to release a sound with a frequency of 523 Hz to represent green because Applicant has not disclosed that the particular sound released to represent a particular color provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Chen’s pen and the applicant’s invention to perform equally well with either the music taught by Chen or the claimed frequency of 523 Hz to represent green because both sounds are equally capable of audibly associating with a color.

Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Chen such that a particular sound is associated with a particular color as taught by Tsang for the purpose of aiding a user in discriminating between colors (Tsang, col. 1, ll. 27-28)
Furthermore, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combination of Chen and Tsang such that the speaker makes a sound with a frequency of 523 Hz representing green because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Chen and Tsang.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Tsang and Schaffnit (US 9399367).
Regarding claim 9, Chen teaches the writing instrument of claim 1, but does not teach that said body of said instrument is filled with colorful glitter to provide a visual sensory; whereby to release a sound with a frequency of 587HZ by pressing said tip on a paper by the user representing color blue. Chen does teach making music by pressing the tip on the paper (col. 2, ll. 30-38), which may or may not include a frequency of 587 Hz.
Schaffnit teaches a writing instrument filled with colorful glitter (col. 5, ll. 4-21) to provide a visual sensory.
Tsang teaches releasing a sound that represents a particular color (col. 4, 53-61).

Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Chen such that said body is filled with colorful glitter to provide a visual sensory as taught by Schaffnit for the purpose of providing a writing instrument that is decorative and provides a display that changes as it is inverted (Schaffnit, col. 1, ll. 28-32).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Chen such that a particular sound is associated with a particular color as taught by Tsang for the purpose of aiding a user in discriminating between colors (Tsang, col. 1, ll. 27-28)
Furthermore, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combination of Chen and Tsang such that the speaker makes a sound with a frequency of 587 Hz representing blue because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Chen and Tsang.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Tsang and Hoffman (US 10293633).

Hoffman teaches a writing instrument with an outer surface of a body made of a safe and squishy material (memory foam 230) as a touch sensory element.
Tsang teaches releasing a sound that represents a particular color (col. 4, 53-61).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modified the speaker of Chen to release a sound with a frequency of 659 Hz to represent violet because Applicant has not disclosed that the particular sound released to represent a particular color provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Chen’s pen and the applicant’s invention to perform equally well with either the music taught by Chen or the claimed frequency of 659 Hz to represent violet because both sounds are equally capable of audibly associating with a color.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Chen such that said has an outer surface of said body that is made of any safe and squishy material as a touch sensory element as taught by Hoffman for the purpose of providing the user with a fidget tool (Hoffman, col. 7, ll. 46-56).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Chen such that a particular sound is associated with a particular color as taught by Tsang for the purpose of aiding a user in discriminating between colors (Tsang, col. 1, ll. 27-28)

Regarding claim 11, Chen teaches the writing instrument of claim 1, but does not teach that said outer surface of said instrument comprises of small bumps to provide a rough and bumpy sensation; whereby to release a sound with a frequency of 698 Hz by pressing said tip on a paper by the user representing color purple. Chen does teach making music by pressing the tip on the paper (col. 2, ll. 30-38), which may or may not include a frequency of 698 Hz.
Hoffman teaches a writing instrument with an outer surface that comprises small bumps (between ridges 530) to provide a rough and bumpy sensation.
Tsang teaches releasing a sound that represents a particular color (col. 4, 53-61).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modified the speaker of Chen to release a sound with a frequency of 698 Hz to represent purple because Applicant has not disclosed that the particular sound released to represent a particular color provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Chen’s pen and the applicant’s invention to perform equally well with either the music taught by Chen or the claimed frequency of 698 Hz to represent purple because both sounds are equally capable of audibly associating with a color.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Chen such that an outer surface of the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Chen such that a particular sound is associated with a particular color as taught by Tsang for the purpose of aiding a user in discriminating between colors (Tsang, col. 1, ll. 27-28)
Furthermore, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combination of Chen and Tsang such that the speaker makes a sound with a frequency of 698 Hz representing purple because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Chen and Tsang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2009/0003918 is cited as directed to the general sate of the art of writing instruments with bumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754